DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolorforosh et al. (US Pub No. 2005/0124884) in view of Kline et al. (US Pub No. 2018/0246193) and Iwata et al. (US Patent No. 5,638,013).
With regards to claims 1 and 8, Bolorforosh et al. disclose a portable ultrasound system comprising:

at least one ultrasonic transducer (16, 20), each of the at least one ultrasonic transducer having a driving electrode and a ground electrode (paragraphs [0024]-[0034]; [0041], referring to one or more electrodes (22; “driving electrode”) being connected to the voltage source (30) and other electrodes (22; “ground electrode”) are connected to ground; Figures 1-2); and 
at least one charge redistribution transmit circuit (28) to receive a driving signal to cause the at least one ultrasonic transducer to output ultrasonic sound energy (paragraph [0041]), the at least one transmit circuit comprising:
	a switching arrangement including at least a first switch to transition between a driving phase and a redistribution phase (i.e. electrically decoupled/disconnected phase) (paragraph [0041], referring to the “plurality of switches 28 is operable to connect the voltage source 30 to one or more selected electrodes…The switches 28 selectively connect the voltage source 30 and a ground potential to any of the column electrodes…or row electrodes..At a given instant in time, the switches 28 are operable to connect one or more electrodes 22, such as one or more of the columns A and F, and disconnect at least another of the electrodes 22, such as one or more of the columns A through F, from the voltage source 30”, and therefore, at one instance of time, electrodes can be switched from a driving phase (i.e. connected to driving voltage (30) and a redistribution phase (i.e. disconnected from driving voltage); Figure 2); and

However, Bolorforosh et al. do not specifically disclose that the received driving signal is a full-swing digital driving signal.
Further, with regards to claim 8, Bolorforosh et al. do not specifically disclose that the full-swing digital driving signal comprises a pulse-width modulated (PWM) signal.  
Additionally, Bolorforosh et al. does not specifically disclose that the transition is based on the received full-swing digital driving signal and that redistribution phase causes the at least one ultrasonic transducer to retain a charge based on the driving voltage V_TX.
Kline et al. disclose an ultrasonic transmitter system including a digital controller (14), bandpass pulse-width modulator (BP-PWM) unit (15), a digital to analog (DAC) (11) and an ultrasound transducer (10) (Abstract; paragraphs [0006], [0021]; Figures 3-4).  The BP-PWM unit forms a modulated digital signal that is applied to the transducer, wherein, as seen in Figure 5 (bottom waveform), the digital signal output from the BP-PWM unit includes a charge from ground to driving voltage (V+) (i.e. full-swing digital driving signal, which is a signal from ground to driving voltage) which causes the transducer to output ultrasonic sound energy (paragraphs [0004], [0024], [0027, [0030]-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the received driving signal be a full-swing digital driving signal and have the full-swing digital driving signal comprise a pulse-width modulated (PWM) signal, as taught by Kline et al., as receiving a full-swing digital driving signal is a known alternative technique for causing an ultrasonic transducer to output ultrasonic sound energy and to provide the ability to create an intermediate RMS sound pressure level using pulse width modulation without requiring additional discrete voltage levels, while preserving the power efficiency and simplicity of driving schemes with a square wave (paragraph [0019]).
However, the above combined references do not specifically disclose that the transition is based on the received full-swing digital driving signal and that redistribution phase causes the at least one ultrasonic transducer to retain a charge based on the driving voltage V_TX.
Iwata et al. disclose a low power signal transmission method and circuit in which a plurality of signals are transmitted along their corresponding signal lines, wherein if said plurality of signals includes a signal line in potential increasing process and a signal line in potential decreasing process, the charges of the signal line in potential decreasing process are redistributed to said signal line in potential increasing process, wherein when the charges supplied to one part of the capacitor are released, the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transmit circuit of the above combined references adopt the signal transmission technique of Iwata et al., wherein the transition is based on the received driving signal and have the redistribution phase cause the at least one ultrasonic transducer to retain a charge based on the driving 
With regards to claim 2, Iwata et al. disclose that the driving phase includes using the retained charge for the at least one CR-TX circuit during a subsequent driving phase to reduce power consumed from the power supply (Abstract; column 1, lines 6-10; column 2, line 66-column 3, line 18).
With regards to claim 3, Iwata et al. disclose that the retained charge is equal to about V_TX/2 (column 6, lines 16-22, referring to the potentials thereof being at 1/2Vcc when the signal lines L(2) and L(3) are connected).
With regards to claim 4, Iwata et al. disclose that the redistribution phase further includes electrically shorting the driving electrode and the ground electrode of the at least one ultrasonic transducer together (column 6, lines 16-22, referring to connection two signal lines together, which would provide electrically shorting the driving electrode connected and the ground electrode of the combination which are associated with respective signals lines) and Bolorforosh et al. disclose that the driving phase includes electrically coupling at least one ultrasonic transducer to the power supply via the first switch to cause the at least one ultrasonic transducer to emit ultrasonic energy (paragraph [0018], referring to producing ultrasound beams; Figures 1-2).
With regards to claim 5, Iwata et al. disclose that the switching arrangement of each of the at least one CR-TX circuits include a second switch, the second switch to switchably couple the ground electrode of the at least one ultrasonic transducer to an array ground during the driving phase, and to switchably couple the ground electrode to the driving electrode via the first switch during the redistribution phase (column 6, lines 
With regards to claim 6, Bolorforosh et al. disclose that their system further comprises a system ground associated with each of the at least one CR-TX circuits and an array ground associated with the at least one ultrasonic transducer (paragraphs [0038], [0041]-[0042], [0057]; Figures 2-3).
With regards to claim 7, Bolorforosh et al. disclose that the at least one ultrasonic transducer comprises one of a Piezoelectric Micromachined Ultrasonic Transducer (PMUT), a Capacitive Micromachined ultrasonic transducer (CMUT), or a bulk piezoelectric transducer (paragraph [0025], referring to the elements (20) of the acoustic array comprising CMUTs, etc.).
With regards to claim 11, Bolorforosh et al. disclose that each of the at least one CR-TX circuits is implemented on a same complementary metal oxide semiconductor (CMOS) chip (paragraph [0026]).
With regards to claim 12, Bolorforosh et al. disclose that the power supply (30) comprises at least one of a battery and/or photvoltaic cells (paragraph [0038]; Figures 2-3, note that the circuitry symbol for the voltage source (30) in Figures 2-3 or presented in the Figure 2 of incorporated reference US PG-Pub 2003/0048698 corresponds to that of a battery/cell).  
With regards to claim 22, Iwata et al. disclose that their system further comprises coupling the driving electrode and the ground electrode of the at least one ultrasonic transducer to the power supply and the ground, respectively, during a first period of time based on the received digital driving signal; and decoupling the driving electrode and 
With regards to claim 23, Iwata et al. disclose that their system further comprises shorting the driving electrode and the ground electrode (i.e. via connecting signal lines) of the at least one ultrasonic transducer subsequent to floating the driving and ground electrode during the second period of time (column 6, lines 16-column 7, line 24, Figures 1-4, 6-9).
With regards to claim 24, Iwata et al. disclose that the retained charge is equal to or greater than V_TX/4 (column 6, lines 37-44, referring to 1/4Vcc charge).  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolorforosh et al. in view of Kline et al. and Iwata et al. as applied to claim 1 above, and further in view of Asafusa et al. (US Pub No. 2009/0299192).
With regards to claims 9-10, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that each of the CR-TX circuits is configured to operate at 100 kHZ to 5 MHz based on 
Asafusa et al. disclose an ultrasound diagnostic apparatus comprising of cMUTs  and a control means (5) which controls a transmission circuit (3) and controls the waveform production by controlling the center frequency (e.g. 0.1 MHz to several tens MHz, which falls within the claimed range of 100kHz to 5MHz), etc. (Abstract; paragraphs [0001], [0003]-[0004], [0079], [0085]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each of the CR-TX circuits of the above combined references be configured to operate at 100 kHZ to 5 MHz (i.e. or at a rate of 5Mhz) based on the received driving signal, as taught by Asafusa et al., as frequencies of 0.1 MHz to several tens MHz (which falls within the claimed range and further encompasses 5Mhz) are known suitable frequencies for diagnostic ultrasound imaging (paragraph [0085]).
Additionally, with regards to claim 10, though the above combined references do not specifically disclose that the drive strength is of 500 pF, it would have been within the skill of one of ordinary skill in the art, through routine experimentation, to adopt such a drive strength in order to determine the optimal drive strength for providing a desired image.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793